Opinion by
Tilson, J.
The report of the Government analyst received in evidence reads: “The hula skirt is composed of dyed bast (fibrous bark), in the form of shaved strips, approximately 30 inches in length, 0.005 inch thickness and of various widths to % inch.” Counsel for the defendant in its brief conceded that the merchandise is not composed of a vegetable fiber and that its proper classification is under paragraph 412. It was held that this case is controlled by the decision in Ropes v. United States (T. D. 12959), wherein it was decided that bast matting was not a manufacture of vegetable fiber. Upon the facts presented, the cited authority, and the concession of counsel for the defendant, the items of merchandise invoiced as “hula skirts” were held properly dutiable at 33% percent under paragraph 412 as manufactures of bark, not specially provided for, as claimed.